Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02/07/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (US7566414).
Miyazaki et al. teaches making (see Figure 2 and Column 6, lines 17-21 generally) a powder core of at least Sn and Cu (reference #2; Col. 3 lines 22-32), an inner tube of Nb or alloy containing Nb (reference #1; Col. 3, lines 33-40), an outer tube in contact with the inner tube also of Nb or alloy containing Nb (reference #4; Col. 3, lines 56-58), and a cladding tube in which the outer tube is disposed (reference #3; not discussed in detail with respect to Figure 2 specifically but described as stabilizing copper in Col. 2, lines 15-25 and referenced as such again in Col. 6, lines 36-40 as surrounding intermediate barrier layer 4). In the power-in-tube process as taught by Miyazaki et al. (see Column 3, lines 22-32; Column 5, lines 28-32), the powder is filled 
Regarding the order of steps c and d then, while Miyazaki et al. does not specify any particular or preferred order, it appears the instantly claimed method steps would be obvious in view of the teachings of Miyazaki et al. The order of steps as claimed would appear to be obvious given that Miyazaki et al. does not specify an order such that one of ordinary skill in the art would be left to choose an order from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2141). The order of steps would also appear obvious given that selection of any order of mixing ingredients is prima facie obvious (see MPEP 2144.04 (IV)(C)).
Regarding the relative thicknesses of the inner and outer tubes, Miyazaki et al. does not specify explicitly what the ratio may be but rather teaches one example wherein what would be analogous to the inner tube of the claim has “an outer diameter of 50 mm and an inner diameter of 31 mm” while what would be analogous to the outer tube has a thickness of “about 3 mm” (lines 55-58 of Column 7); this would result in a ratio of approximately 0.32 as calculated from the thicknesses in Example 2 alone. It is noted that a difference in size/proportion may not be basis for patentability where the performance or characteristics would otherwise appear to be the same (see Titanium Metals Corp. v. Banner, 227 USPQ 773. It is noted that the extent of the claimed range, from 4 to 50 in claim 1 and therefore a span of 46, in comparison to the how much the art value lies outside of the claimed range, 0.32 lies outside the claimed range by a value of 3.68, supports that the prior art range is so close (lies outside by an amount of 3.68 in comparison to a range that spans 46) that one skilled in the art would have expected the same properties, particularly in view of the fact that there is no evidence currently suggesting any properties which might show unexpected results.
Additionally, Miyazaki teaches drawing one or more of the monofilaments produced in step d to produce monofilaments having a hexagonal outer cross section, bundling a plurality of drawn monofilaments in a wire cladding tube, drawing the wire cladding tube containing the bundled and drawn monofilaments, thereby obtaining the precursor of the superconducting wire (col. 7, lines 35-42).
Next, Miyazaki teaches mechanically deforming the precursor made in step g and temperature treating the deformed precursor at a temperature of 650 C to produce Nb3Sn (col. 7, lines 42-50). As this temperature overlaps with the claimed range, it appears that the Nb in both the inner and outer tube would react with Sn absent a showing to the contrary.
Regarding claim 2, Example 2 also discloses forming the outside into a hexagonal shape.

Regarding claim 4, Miyazaki et al. teaches that the powder may possibly contain elementary Cu powder (referred to as “a Cu powder” to distinguish from an alloy Col. 6, lines 1-4) and that the Sn-Cu powder in the core along with other powders has "about 20 to 80 mass%" Sn (Columns 5-6, lines 53-16 respectively). Miyazaki et al. also teaches that the properties of the monofilament are directly impacted by this ratio (Column 5, lines 53-59 specifically). The prior art range is so close that one skilled in the art would have expected it to have the same properties. Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 3-9 weight % Cu in the core, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to optimize the desired properties such as melting point, superconductivity and formation of Nb3Sn by the reasoned explanation that the content influences these directly as disclosed by Miyazaki et al.

Regarding claim 6, the powder core appears to at least contain elementary Sn (Column 3, lines 28-31; Column 5, lines 60-64).
Regarding claim 7, Miyazaki et al. teaches that the intermediate barrier layer (analogous to the outer tube) is preferably Ta and also that another material which may be Nb can be combined with the Ta (Column 6, lines 24-31; claim 5). In addition Example 2 teaches that the feature analogous to the claimed inner tube is a Nb-7.5 mass % Ta alloy (Column 7, line 55).
Regarding claim 8, Miyazaki et al. teaches that the features analogous to the claimed inner and outer tubes can be different materials (see Example 2 specifically; also Column 5, lines 49-52 and Column 6, lines 23-31).
Regarding claim 9, the cladding tube is copper (described as stabilizing copper in Col. 2, lines 15-25, Col. 6, lines 36-40 and see also Example 2).
Regarding claim 10, Example 2 discloses forming the outside into a hexagonal shape but is silent as to the starting shape prior to forming into a hexagonal shape. However, it would have been obvious for the cladding to already have a hexagonal shape given that the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see MPEP 2144.01 (IV)(A)). It would further be obvious for the starting shape to be hexagonal given the teaching that the cladding be formed into a hexagonal shape such that further processing would not be necessary to reach that desired final shape.


Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki et al. (US7566414) in view of EP 0169596.
Miyazaki et al. teaches making (see Figure 2 and Column 6, lines 17-21 generally) a powder core of at least Sn and Cu (reference #2; Col. 3 lines 22-32), an inner tube of Nb or alloy containing Nb (reference #1; Col. 3, lines 33-40), an outer tube in contact with the inner tube also of Nb or alloy containing Nb (reference #4; Col. 3, lines 56-58), and a cladding tube in which the outer tube is disposed (reference #3; not discussed in detail with respect to Figure 2 specifically but described as stabilizing copper in Col. 2, lines 15-25 and referenced as such again in Col. 6, lines 36-40 as surrounding intermediate barrier layer 4). In the power-in-tube process as taught by Miyazaki et al. (see Column 3, lines 22-32; Column 5, lines 28-32), the powder is filled into the inner sheath and the diameter of that filled inner sheath is then reduced. Although Miyazaki et al. does teach the outer tube and cladding layer (references 4 and 3, respectively as described above), wherein the inner tube is preferably surrounded by a sheath (Column 6, lines 17-18) and that the stabilizing copper cladding surround the inner tube (Column 5, lines 42-44; Column 6, lines 36-40), Miyazaki et al. is not specific about the details of in what order of steps the outer tube is made part of the structure beyond that it is preferable to have present in the structure.
EP 0169596 teaches a method of making a multifilament superconductor, with specific reference to niobium and tin, by an improved powder-in-tube method (abstract and claims generally) which includes (Figure 1) a powder (3) surrounded by an inner tube (2), in turn surrounded by an outer tube 1, all within an outer matrix (4). In the method, EP 0169596 specifically teaches (page 2, 24-31; lines page 4, line 30-page 5, 
Therefore, it would have been obvious to one or ordinary skill in the art to form the structure of Mizayaki et al. employing the particular order of separately drawing the filled inner tube before providing the outer tube as taught by EP 0169596 in order to appreciate the benefits taught thereof. 
Regarding the relative thicknesses of the inner and outer tubes, Miyazaki et al. does not specify explicitly what the ratio may be but rather teaches one example wherein what would be analogous to the inner tube of the claim has “an outer diameter of 50 mm and an inner diameter of 31 mm” while what would be analogous to the outer tube has a thickness of “about 3 mm” (lines 55-58 of Column 7); this would result in a ratio of approximately 0.32 as calculated from the thicknesses in Example 2 alone. EP 0169596 does not provide any particular ratio nor any specific dimension in examples, but does consistently refer to the inner tube as being “thin” (see abstract; page 2, line 12; claim 1) which is a relative term yet suggests at least that the inner tube is thin in comparison to the outer tube.  It is noted that a difference in size/proportion may not be basis for patentability where the performance or characteristics would otherwise appear to be the same (see MPEP2144.04 IV). Absent such evidence on the record, it appears Titanium Metals Corp. v. Banner, 227 USPQ 773. It is noted that the extent of the claimed range, from 4 to 50 in claim 1 and therefore a span of 46, in comparison to the how much the art value lies outside of the claimed range, 0.32 lies outside the claimed range by a value of 3.68, supports that the prior art range is so close (lies outside by an amount of 3.68 in comparison to a range that spans 46) that one skilled in the art would have expected the same properties, particularly in view of the fact that there is no evidence currently suggesting any properties which might show unexpected results.
Additionally, Miyazaki teaches drawing one or more of the monofilaments produced in step d to produce monofilaments having a hexagonal outer cross section, bundling a plurality of drawn monofilaments in a wire cladding tube, drawing the wire cladding tube containing the bundled and drawn monofilaments, thereby obtaining the precursor of the superconducting wire (col. 7, lines 35-42).
Next, Miyazaki teaches mechanically deforming the precursor made in step g and temperature treating the deformed precursor at a temperature of 650 C to produce Nb3Sn (col. 7, lines 42-50). As this temperature overlaps with the claimed range, it appears that the Nb in both the inner and outer tube would react with Sn absent a showing to the contrary.
Regarding claim 2, Example 2 also discloses forming the outside into a hexagonal shape.
Regarding claim 3, as already referenced above, Example 2, spanning Columns 7-8, describes specifically that what would be analogous to the inner tube of the claim 
Regarding claim 4, Miyazaki et al. teaches that the powder may possibly contain elementary Cu powder (referred to as “a Cu powder” to distinguish from an alloy Col. 6, lines 1-4) and that the Sn-Cu powder in the core along with other powders has "about 20 to 80 mass%" Sn (Columns 5-6, lines 53-16 respectively). Miyazaki et al. also teaches that the properties of the monofilament are directly impacted by this ratio (Column 5, lines 53-59 specifically). The prior art range is so close that one skilled in the art would have expected it to have the same properties. Titanium Metals Corp. v. Banner, 227 USPQ 773. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 3-9 weight % Cu in the core, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to optimize the desired properties such as melting point, superconductivity and formation of Nb3Sn by the reasoned explanation that the content influences these directly as disclosed by Miyazaki et al.
Regarding claim 5, Miyazaki et al. teaches that the powder which is in the inner tube can be compacted (Columns 4-5, lines 56-32 respectively).

Regarding claim 7, Miyazaki et al. teaches that the intermediate barrier layer (analogous to the outer tube) is preferably Ta and also that another material which may be Nb can be combined with the Ta (Column 6, lines 24-31; claim 5). In addition Example 2 teaches that the feature analogous to the claimed inner tube is a Nb-7.5 mass % Ta alloy (Column 7, line 55).
Regarding claim 8, Miyazaki et al. teaches that the features analogous to the claimed inner and outer tubes can be different materials (see Example 2 specifically; also Column 5, lines 49-52 and Column 6, lines 23-31).
Regarding claim 9, the cladding tube is copper (described as stabilizing copper in Col. 2, lines 15-25, Col. 6, lines 36-40 and see also Example 2).
Regarding claim 10, Example 2 discloses forming the outside into a hexagonal shape but is silent as to the starting shape prior to forming into a hexagonal shape. However, it would have been obvious for the cladding to already have a hexagonal shape given that the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see MPEP 2144.01 (IV)(A)). It would further be obvious for the starting shape to be hexagonal given the teaching that the cladding be formed into a hexagonal shape such that further processing would not be necessary to reach that desired final shape.

s 11 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Motowidlo (US 2008/0188372.
Miyazaki teaches a process as described above in claim 1, but fails to teach that the drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing.
Motowidlo, however, teaches a method of producing Nb3Sn wire superconductor (para. 0021) wherein drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing (the copper clad elements that are drawn are hexagonal; para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art to provide drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing in Miyazaki in order to provide a process parameter known in the art as taught by Motowidlo.
Regarding claim 1, if Miyazaki fails to teach bundling a plurality of drawn monofilaments in a wire cladding tube, Motowidlo will be applied herein.
Motowidlo teaches bundling a plurality of drawn monofilamnets in a wire cladding tube surrounding the powder comprising copper (para. 0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of drawn monofilamnets in a wire cladding tube surrounding the matrix (powder) comprising copper in Miyazaki in order to provide a process parameter with a bundle of superconductor filaments in a billet as taught by Motowidlo.

12-13 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Field (US 2008/0274903).
Regarding claims 12-13, Miyazaki fails to teach that the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube.
Field, however, teaches that the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube for the purpose of maximizing useful superconductor (para. 0022-0023, 0031, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube in Miyazaki in order to maximize useful superconductor as taught by Field.
Additionally, it would have been obvious to maximize the amount of Nb bordering the Cu cladding in Miyazaki based on the desired end product and because process parameters (temperature, time) can be varied through routine experimentation.
Regarding claim 1, if Miyazaki fails to teach the Nb from the inner tube and outer tube reacting with Sn to form Nb3Sn, the preceding rejection in view of Field is applied herein.

s 11-13 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Motowidlo (US 2008/0188372) and Field (US 2008/0274903).
Miyazaki teaches a process as described above in claim 1, but fails to teach that the drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing.
Motowidlo, however, teaches a method of producing Nb3Sn wire superconductor (para. 0021) wherein drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing (the copper clad elements that are drawn are hexagonal; para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art to provide drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing in Miyazaki in order to provide a process parameter known in the art as taught by Motowidlo.
Regarding claim 1, if Miyazaki fails to teach bundling a plurality of drawn monofilaments in a wire cladding tube, Motowidlo will be applied herein.
Motowidlo teaches bundling a plurality of drawn monofilamnets in a wire cladding tube surrounding the powder comprising copper (para. 0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of drawn monofilamnets in a wire cladding tube surrounding the matrix (powder) comprising copper in Miyazaki in order to provide a process parameter with a bundle of superconductor filaments in a billet as taught by Motowidlo.

Field, however, teaches that the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube for the purpose of maximizing useful superconductor (para. 0022-0023, 0031, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube in Miyazaki in order to maximize useful superconductor as taught by Field.
Additionally, it would have been obvious to maximize the amount of Nb bordering the Cu cladding in Miyazaki based on the desired end product and because process parameters (temperature, time) can be varied through routine experimentation.
Regarding claim 1, if Miyazaki fails to teach the Nb from the inner tube and outer tube reacting with Sn to form Nb3Sn, the preceding rejection in view of Field is applied herein.

Claims 11 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Motowidlo (US 2008/0188372) and EP 0169596.

Motowidlo, however, teaches a method of producing Nb3Sn wire superconductor (para. 0021) wherein drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing (the copper clad elements that are drawn are hexagonal; para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art to provide drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing in Miyazaki in order to provide a process parameter known in the art as taught by Motowidlo.
Regarding claim 1, if Miyazaki fails to teach bundling a plurality of drawn monofilaments in a wire cladding tube, Motowidlo will be applied herein.
Motowidlo teaches bundling a plurality of drawn monofilamnets in a wire cladding tube surrounding the powder comprising copper (para. 0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of drawn monofilamnets in a wire cladding tube surrounding the matrix (powder) comprising copper in Miyazaki in order to provide a process parameter with a bundle of superconductor filaments in a billet as taught by Motowidlo.

Claim 12-13 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Field (US 2008/0274903) and EP 0169596.

Field, however, teaches that the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube for the purpose of maximizing useful superconductor (para. 0022-0023, 0031, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube in Miyazaki in order to maximize useful superconductor as taught by Field.
Additionally, it would have been obvious to maximize the amount of Nb bordering the Cu cladding in Miyazaki based on the desired end product and because process parameters (temperature, time) can be varied through routine experimentation.
Regarding claim 1, if Miyazaki fails to teach the Nb from the inner tube and outer tube reacting with Sn to form Nb3Sn, the preceding rejection in view of Field is applied herein.

s 11-13 and 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazaki in view of Motowidlo (US 2008/0188372) and Field (US 2008/0274903) and EP 0169596.
Miyazaki teaches a process as described above in claim 1, but fails to teach that the drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing.
Motowidlo, however, teaches a method of producing Nb3Sn wire superconductor (para. 0021) wherein drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing (the copper clad elements that are drawn are hexagonal; para. 0045).
Therefore, it would have been obvious to one of ordinary skill in the art to provide drawn monofilaments have a hexagonal outer cross section of the cladding tube and a round outer cross section of the outer tube after drawing in Miyazaki in order to provide a process parameter known in the art as taught by Motowidlo.
Regarding claim 1, if Miyazaki fails to teach bundling a plurality of drawn monofilaments in a wire cladding tube, Motowidlo will be applied herein.
Motowidlo teaches bundling a plurality of drawn monofilamnets in a wire cladding tube surrounding the powder comprising copper (para. 0065-0069).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of drawn monofilamnets in a wire cladding tube surrounding the matrix (powder) comprising copper in Miyazaki in order to provide a process parameter with a bundle of superconductor filaments in a billet as taught by Motowidlo.

Field, however, teaches that the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube for the purpose of maximizing useful superconductor (para. 0022-0023, 0031, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the Nb from the inner tube and the outer tube reacts with Sn from the powder core to form Nb3Sn via a reaction front which advances substantially through an entire radial extent of the outer tube which terminates prior to the reaction front reaching the outer edge of the tube in Miyazaki in order to maximize useful superconductor as taught by Field.
Additionally, it would have been obvious to maximize the amount of Nb bordering the Cu cladding in Miyazaki based on the desired end product and because process parameters (temperature, time) can be varied through routine experimentation.
Regarding claim 1, if Miyazaki fails to teach the Nb from the inner tube and outer tube reacting with Sn to form Nb3Sn, the preceding rejection in view of Field is applied herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735